-~-~   - - - - - - - - - - - - ---   -   -   -   /Ill




                                                        UNITED STATES DISTRICT COURT
                                                                                                   FILED
                                                        FOR THE DISTRICT OF COLUMBIA                 MAY 1 6 2012
                                                                                               Clerk, U.S. District & Bankruptcy
                                                                                              Courts for the District of Columbia

                                                                  )
Leona Cosby,                                                      )
                                                                  )
                Plaintiff,                                        )

                               V.
                                                                  )
                                                                  )     Civil Action No.   12 0786
                                                                  )
Leroy Johnson et al.,                                             )
                                                                  )
                Defendants.                                       )
                                                                  )


                                                           MEMORANDUM OPINION

                This matter is before the Court on plaintiffs prose complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

                The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

                 Plaintiff, a District of Columbia resident of what the Court judicially notices to be a

homeless shelter, sues two individuals listed as residing at the same location for alleged sexual

harassment, battery, theft and other misconduct. The instant complaint neither presents a federal

question nor provides a basis for diversity jurisdiction because the parties are not of diverse

citizenship and plaintiff does not seek monetary relief. Plaintiffs recourse lies, if at all, in the
Superior Court of the District of Columbia. A separate Order of dismissal accompanies this

Memorandum Opinion.



                                               Ctl~)        v)&c Y);